EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The preliminary amendment of April 21, 2021 has been ENTERED.

The drawings of April 21, 2021 have been accepted as FORMAL.

Burkett et al (‘564) is of general interest for showing the mirror arrangement in Figure 2.

Johnson et al (‘818) is of general interest for showing the mirror arrangement in Figure 1.

Mayer et al (‘800) is of general interest for showing the mirror arrangement in Figure 1.

Miller (‘117) is of general interest for showing the mirror arrangement in Figure 1.

Streuber et al (‘128) is of general interest for showing the mirror arrangement in Figure 2, noting especially drawing elements 46 and 48.

Kuffer (‘149) is of general interest for showing the mirror arrangement in Figure 1A.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 as amended by the preliminary amendment is as follows:
“1. (Currently amended) A radiation-collecting optical assembly [[(10)]] designed to form an optical entrance of a seeking device for guiding a self-propelled machine, said collecting optical assembly comprising: [[-]] a convex mirror [[(1)]], which has a reflecting face and an optical axis [[(A-A)]]; [[-]] a concave mirror [[(2)]], which is placed in front of the reflecting face of the convex mirror [[(1)]] and facing said convex mirror, the concave mirror being provided with an aperture [[(0)]] through a central portion of said concave mirror, the concave and convex mirrors having same optical axis [[(A-A)]], and said optical axis passing through the aperture of the concave mirror at a central point of said aperture; and [[-]] at least one window [[(3)]] that is transparent to the radiation, and that extends behind the convex mirror [[(1)]], on a side opposite the reflecting face of said convex mirror, the assembly being designed so that part of an electromagnetic radiation that passes through the aperture [[(0)]] of the concave mirror [[(2)]] in direction of the convex mirror [[(1)]] is reflected by said convex mirror then by the concave mirror, then passes through the window [[(3)]], and then propagates behind the convex mirror, and being further designed so that a fluid that passes through the aperture [[(0)]] of the concave mirror [[(2)]] in direction of the convex mirror [[(1)]] is deviated in front of said convex mirror, thereby acquiring a radial velocity component that is divergent with respect to the optical axis [[(A-A)]], and then flows between the window [[(3)]] and the concave mirror, the convex and concave mirrors [[(1, 2)]] being designed and placed so that electromagnetic radiation [[(F1)]] that passes through the aperture [[(0)]] of the concave mirror parallel to the optical axis [[(A-A)]] is focused by the collecting optical assembly on an image point [[(I)]] that is located on said optical axis behind the convex mirror.”  (Bold added).
With respect to independent claim 1 as amended by the preliminary amendment, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-13 depends ultimately from allowable, independent claim 1, each of dependent claims 2-13 is allowable for, at least, the reasons for which independent claim 1 is allowable.
In dependent claim 12, the range “larger than 15°” (line 3) is not considered to be indefinite or unclear in that the upper bound of the range could not logically go beyond 360°.”  In fact, one of ordinary skill-in-the-art would readily understand the practical upper limit of the range.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648